DETAILED ACTION
Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-17 are directed to a system (i.e., a machine); Claims 18-19 are directed to a method (i.e., a process).  Accordingly, claims 1-19 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1.  An animal health risk evaluation system comprising: 
a processor configured to function as: 
an examination value acquisition unit that acquires an examination value as a result of an examination executed on an animal; 
a breed data acquisition unit that acquires breed data as information for specifying a breed of the animal; 
a storage unit that stores the breed data in association with the examination value; and 
a risk evaluation unit that evaluates a future risk pertaining to health of a specific animal as an evaluation target using the breed data and the examination value of the specific animal.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because acquiring examining data, breed data, storing the data, and evaluating a future risk using the acquired data are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a user could practically in their mind or with pen and paper acquiring examining data, breed data, storing the data, and evaluating a future risk using the acquired data.   
Accordingly, independent claim 1 and analogous independent claim 18 recite at least one abstract idea.
Furthermore, dependent claims 2-17 & 19 further narrow the abstract idea described in the independent claims. Claims 2-4 & 17 recites acquiring data from other devices; Claims 5-13, 15-16, and 19 recites evaluating different risks; Claim 14 recites acquiring age data and evaluating a risk. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claim 18, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1.  An animal health risk evaluation system comprising: 
a processor configured to function as: 
an examination value acquisition unit that acquires an examination value as a result of an examination executed on an animal; 
a breed data acquisition unit that acquires breed data as information for specifying a breed of the animal; 
a storage unit that stores the breed data in association with the examination value; and 
a risk evaluation unit that evaluates a future risk pertaining to health of a specific animal as an evaluation target using the breed data and the examination value of the specific animal.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 18 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 18 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of processor, the storage device that stores the exam and the images, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-19 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US20030013942) in view of Mott (WO2020264360).
As per claim 1, Dodds teaches an animal health risk evaluation system comprising:
a processor configured to function as:
an examination value acquisition unit that acquires an examination value as a result of an examination executed on an animal (para. 37-41: data obtained regarding animal; including test result data);
a breed data acquisition unit that acquires breed data as information for specifying a breed of the animal (para. 9: breed data acquired);
a storage unit that stores the breed data in association with the examination value (para. 9; 43-45: database stores animal data including genetic data and breed data).
Dodds does not expressly teach a risk evaluation unit that evaluates a future risk pertaining to health of a specific animal as an evaluation target using the breed data and the examination value of the specific animal.
Mott, however, teaches to pet insurance underwriting where animal data is analyzed at a server and the result, such as a health condition or predisposition to a disease is sent to another party’s system (pg. 62, lines 1-15). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Mott with Dodds based on the motivation of tracking pet activity and detect any potential health risks related to the pet (Mott – pg. 9, lines 1-5).
 (para. 53, 58, 158-159: data can be analyzed via computer to identify trends within the individual subject to permit invention).
As per claim 2, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds further teaches wherein the examination value acquisition unit acquires the examination value directly or indirectly from examination devices provided in one or a plurality of animal hospitals (para. 10, 37-41: data obtained regarding animal; including test result data from sources such as laboratories or hospitals).
As per claim 3, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds further teaches wherein the examination value acquisition unit acquires one or a plurality of the examination values including a result of a blood examination (para. 29: blood sample data acquired).
As per claim 4, Dodds and Mott teaches the animal health risk evaluation system according to claim 2. Dodds further teaches wherein the examination value acquisition unit acquires one or a plurality of the examination values including a result of a blood examination (para. 29: blood sample data acquired).
As per claim 5, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds further teaches wherein the risk evaluation unit evaluates, as the risk, at least one of a probability that the specific animal is affected with a specific disease, a degree of seriousness in a case where the specific animal is affected with the specific disease, a lifetime, or a medical expense (para. 202: system can diagnose animal having a specific disease).
As per claim 6, Dodds and Mott teaches the animal health risk evaluation system according to claim 2. Dodds further teaches wherein the risk evaluation unit evaluates, as the risk, at least one of a probability that the specific animal is affected with a specific disease, a degree of seriousness in a case where the specific animal is affected with the specific disease, a lifetime, or a medical expense (para. 202: system can diagnose animal having a specific disease).
As per claim 7, Dodds and Mott teaches the animal health risk evaluation system according to claim 3. Dodds further teaches wherein the risk evaluation unit evaluates, as the risk, at least one of a probability that the specific animal is affected with a specific disease, a degree of seriousness in a case where the specific animal is affected with the specific disease, a lifetime, or a medical expense (para. 202: system can diagnose animal having a specific disease).
As per claim 8, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds further teaches wherein the risk evaluation unit evaluates the risk when a specific time elapses from a present time at which evaluation is performed (para. 208, 223: system utilizes data obtained from test results performed in the past; system obtains data on a periodic basis providing up to date information).
As per claim 9, Dodds and Mott teaches the animal health risk evaluation system according to claim 2. Dodds further teaches wherein the risk evaluation unit evaluates the risk when a specific time elapses from a present time at which evaluation is performed (para. 208, 223: system utilizes data obtained from test results performed in the past; system obtains data on a periodic basis providing up to date information).
As per claim 10, Dodds and Mott teaches the animal health risk evaluation system according to claim 3. Dodds further teaches wherein the risk evaluation unit evaluates the risk when a specific time elapses from a present time at which evaluation is performed (para. 208, 223: system utilizes data obtained from test results performed in the past; system obtains data on a periodic basis providing up to date information).
As per claim 11, Dodds and Mott teaches the animal health risk evaluation system according to claim 5. Dodds further teaches wherein the risk evaluation unit evaluates the risk when a specific time elapses from a present time at which evaluation is performed (para. 208, 223: system utilizes data obtained from test results performed in the past; system obtains data on a periodic basis providing up to date information).
As per claim 12, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds further teaches wherein the risk evaluation unit evaluates the risk by predicting transition of the examination value (para. 53, 58, 158-159: data can be analyzed via computer to identify trends within the individual subject to permit invention).
As per claim 13, Dodds and Mott teaches the animal health risk evaluation system according to claim 12. Dodds further teaches wherein the risk evaluation unit evaluates the risk based on at least one of deviation of the examination value from a normal value range or a deviation amount of the examination value from the normal value range (para. 53, 58, 158-159: data can be analyzed via computer to identify trends of laboratory values compared to healthy animal values within the individual subject to permit invention).
As per claim 14, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds further teaches wherein the processor is further configured to function as an age data acquisition unit that acquires age data of the animal (para. 80: age data obtained), and
the storage unit stores the age data in association with the breed data and the examination value (para. 9; 43-45, 80: database stores animal data including age, genetic data, and breed data), and the risk evaluation unit evaluates the risk of the specific animal by referring to the breed data, the examination value, and the age data stored in the storage unit (para. 53-58, 158-159: data can be analyzed via computer to identify trends of laboratory values compared to healthy animal values within the individual subject to permit invention).
As per claim 15, Dodds and Mott teaches the animal health risk evaluation system according to claim 1. Dodds does not expressly teach 
wherein the processor is further configured to function as a risk evaluation value provision unit that provides an evaluation value of the risk evaluated by the risk evaluation unit to an insurance company.
Mott, however, teaches to pet insurance underwriting where animal data is analyzed at a server and the result is sent to another party’s system (pg. 62, lines 5-15). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claim 18 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dodds in view of Mott (WO2020264360) as applied to claim 15 above, and in further view of Andreae (US20180260905A1).
As per claim 16, Dodds and Mott teach the animal health risk evaluation system according to claim 15, but does not expressly teach 
wherein the processor is further configured to function as a special contract information acquisition unit that, in a case where the insurance company that receives the evaluation value of the risk provides a special contract on an animal medical insurance, acquires information pertaining to the special contract.
Andreae, however, teaches to the server sending aggregating pet data and pet metrics to an insurance company via a network and the insurance company sending the insurance policy back to the server (para. 82). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Andreae with Dodds and Mott based on the motivation of reducing pet insurance premiums by collecting pet data (Andreae – para. 6-8).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dodds in view of Mott (WO2020264360) and Andreae (US20180260905A1) as applied to claim 16 above, and in further view of Marshall (US20140278551).
As per claim 17, Dodds, Mott, and Andreae teach the animal health risk evaluation system according to claim 16, but do not expressly teach 
wherein the processor is further configured to function as a special contract information provision unit that provides the information pertaining to the special contract to an animal hospital.
Marshall, however, teaches to a server sending insurance data regarding a pet to a hospital (para. 29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Marshall with Dodds, Mott, and Andreae based on the motivation of provide a veterinarian or pet hospital with an easy to view status of any particular pet (Marshall – para. 3).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds and Mott as applied to claim 18, and in further view of Andreae (US20180260905A1).
As per claim 19, Dodds and Mott teach the animal health risk evaluation method according to claim 18, but does not expressly teach causing the computer to execute processing of presenting at least one of an insurance plan or a special contract based on the risk.
Andreae, however, teaches to generating insurance policies for display to a user (para. 76). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Andreae with Dodds and Mott based on the motivation of reducing pet insurance premiums by collecting pet data (Andreae – para. 6-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pik (US20140163895) teaches assessing health risk for a mixed breed animal and generating, from the combined health risk scores, a ranked list of diseases. Shuler (US20150039239) teaches to remote animal health monitoring receive and process data relating to animal health parameters obtained from a plurality of different types of sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3619